TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00297-CV




Appellant, Texas Department of Public Safety//Cross-Appellants, Maria G. Garza,
Alan W. Alexander, Billy Davis, Joseph Randy Dillard, Ruben Duran,
Kenny Foster, Gregory Haire, Bobby Harper, Eduardo Jimenez,
Dennis D. Land, Danny Lewis, William D. Lord, James S.
Lucas, Gary P. McCully, Robert E. Ralls
and Jerry Schwab

v.

Appellees, Maria G. Garza, Alan W. Alexander, Billy Davis, Joseph Randy Dillard,
Ruben Duran, Kenny Foster, Gregory Haire, Bobby Harper, Eduardo
Jimenez, Dennis D. Land, Danny Lewis, William D. Lord,
James S. Lucas, Gary P. McCully, Robert E. Ralls
and Jerry Schwab//Cross-Appellee, Texas
Department of Public Safety




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN202911, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        On June 23, 2005, court reporter LaSonya Thomas requested an extension of time to
file the reporter’s record.  This Court granted Ms. Thomas’s request and extended the deadline to
August 18.  On July 29, Ms. Thomas informed this Court that she would be unable to complete the
record by August 18, asking for and receiving an extension of the deadline to September 18.  Ms.
Thomas was informed that no further extensions would be granted.  On September 29, this Court
sent Ms. Thomas notice that the reporter’s record was overdue and that we expected the record to
be filed by October 10 or an explanation given as to why the record could not be completed by that
time and when it would be filed.  To date, Ms. Thomas has not filed the reporter’s record or
otherwise responded to this Court’s communication.  We hereby order Ms. Thomas to file the
reporter’s record by December 19, thirty days from the date of this order.  No further extensions will
be granted.
                        It is ordered November 18, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear